IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-724

                                Filed: 7 March 2017

Caldwell County, Nos. 14CRS50379, 14CRS51107

STATE OF NORTH CAROLINA,

             v.

ALLEN DUANE PARLIER, Defendant.


      Appeal by defendant from judgment entered 7 January 2016 by Judge Yvonne

Mims Evans in Caldwell County Superior Court. Heard in the Court of Appeals 26

January 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Tracy Nayer,
      for the State.

      Gillette Law Firm, PLLC, by Jeffrey William Gillette, for defendant-appellant.


      BERGER, Judge.


      On January 7, 2016, a Caldwell County jury convicted Allen Duane Parlier

(“Defendant”) of statutory rape and indecent liberties with a child.      Defendant

appeals, alleging these convictions should be reversed because his confession was

obtained in violation of Miranda, and that he should have been allowed to interrogate

the victim regarding her general sexual history contrary to the Rape Shield Law. We

disagree.

                                Factual Background
                                     STATE V. PARLIER

                                     Opinion of the Court



       Caldwell County Detective Shelley Hartley was assigned to investigate a

report from July 23, 2013, concerning an incident between Defendant and the parents

of a 15-year-old girl, Cindy.1 When Cindy’s parents discovered that the 41-year-old

Defendant had been having sex with their daughter, Defendant fled to avoid a

physical confrontation. Detective Hartley was unable to locate Defendant during her

investigation, and advised Defendant’s mother that she would like to speak with him.

       On February 10, 2014, nearly seven months later, Defendant called Detective

Hartley and left a voicemail message for her. Detective Hartley made contact with

Defendant that same day, and she requested that he come speak with her at the

Caldwell County Sheriff’s Department. No warrant or other criminal process had

been issued for Defendant, and no one from the Sheriff’s Department transported him

to meet Detective Hartley.          Defendant traveled to the Sheriff’s Department

voluntarily.

       Detective Hartley met Defendant in the Sheriff’s Department lobby, identified

herself, and advised that she was a detective. She was not dressed in a patrol

uniform, but in plain clothes, and her weapon, although on her person, was not

visible.

       Detective Hartley requested that Defendant come talk with her, and

Defendant followed her to an interview room. The two proceeded down a long hallway


       1 The pseudonym “Cindy” has been used throughout to protect the identity of the juvenile
victim pursuant to Rule 3.1(b) of the North Carolina Rules of Appellate Procedure.

                                             -2-
                                  STATE V. PARLIER

                                  Opinion of the Court



with at least two secure doors which prevented public access into the investigations

division. The hallway doors were not locked and did not prevent egress from the

Sheriff’s Department. Defendant was not placed under arrest at that time, and he

was never told that he was not free to leave. The door to the interview room was

closed because of noise in the hallway, but it was not locked. Detective Hartley did

not advise Defendant of his Miranda rights.

      Detective Hartley and Defendant spoke for approximately 25 minutes in the

interview room. During this time, Defendant never requested food or water, never

requested an attorney, and never indicated that he was uncomfortable or needed a

break. Further, Defendant never requested to leave the interview room. Prior to

entering the interview room, Defendant only stated that he had been sick, but there

was no evidence of illness or discomfort during the interview.

      Defendant’s interview with Detective Hartley was videotaped and later

transcribed for use at trial. Defendant admitted that he and Cindy had sexual

intercourse on six different occasions. Detective Hartley arrested Defendant at the

conclusion of the interview.

      Cindy testified at trial that the two began exchanging text messages of a sexual

nature in June 2013. Initially, they met and kissed, but soon thereafter, Defendant

went to Cindy’s home and performed oral sex on her and then gave her marijuana.

The following day, Cindy went to Defendant’s mother’s trailer home where they had



                                         -3-
                                   STATE V. PARLIER

                                   Opinion of the Court



sexual intercourse in his mother’s room. Defendant’s sexual relationship with the 15-

year-old lasted until late July 2013, when Cindy’s parents discovered the relationship

and reported it to law enforcement.

        During the investigation, Cindy told Detective Hartley that she could not

remember how many times she and Defendant had sex, but it was at least one time

per day, each weekday, from the end of June until July 22, 2013. During this time,

Defendant provided Cindy with gifts and drugs.            Cindy testified that she never

wanted to tell anyone about the relationship because she “didn’t want to disappoint

him.”

        Cindy testified that she informed Defendant that she was 15 years old before

they engaged in sexual activity. Defendant told Cindy that “he was risking a lot to

do it with [her] and that, if he ever was caught, he would go to jail.”

                                Procedural Background

        On May 6, 2014, Defendant was indicted by a grand jury in Caldwell County

for the Class B1 felony of statutory rape of a 15-year-old child in violation of N.C.

Gen. Stat. § 14-27.7A (2013), and the Class F felony of taking indecent liberties with

a child in violation of N.C. Gen. Stat. § 14-202.1 (2013).

        Prior to trial, the State filed a motion in limine to preclude inquiry into the

sexual activity of the complainant, other than the acts at issue in the indictment,




                                          -4-
                                  STATE V. PARLIER

                                  Opinion of the Court



pursuant to N.C. Gen. Stat. § 8C-1, Rule 412. The trial court held this motion in

abeyance prior to trial, but granted this motion during trial.

       Defendant made an oral motion at the beginning of trial to suppress the

videotaped interview of Defendant by Detective Hartley. This motion was made on

the grounds that the interview was custodial interrogation and Defendant had not

been given the warnings mandated by Miranda. Defendant did not file an affidavit

with the trial court in support of his motion. The trial court heard testimony from

Detective Hartley, and arguments from counsel for both the State and Defendant. At

the conclusion of this hearing, the trial court made oral findings of fact, and denied

the motion to suppress. At trial, Defendant objected to the admission of a transcript

of the videotaped interview, but he did not object to the admission of the videotaped

interview itself.

       On January 7, 2016, the jury found Defendant guilty of both charged offenses.

Defendant was sentenced in the presumptive range to a term of 270 to 384 months

imprisonment. Defendant timely filed notice of appeal.

                                       Analysis

   A. Non-Custodial Interrogation

       Defendant first contends that his February 10, 2014 videotaped confession was

inadmissible at trial because it was elicited during a custodial interrogation and he

was not given Miranda warnings prior to making his statement to Detective Hartley.



                                         -5-
                                   STATE V. PARLIER

                                   Opinion of the Court



For these reasons, Defendant argues that the trial court erred in denying his motion

to suppress this evidence and allowing its admission during trial. We disagree.

      In reviewing the trial court’s denial of a motion to suppress, “the trial court’s

findings of fact ‘are conclusive on appeal if supported by competent evidence… .’ ”

State v. Barden, 356 N.C. 316, 332, 572 S.E.2d 108, 120-21 (2002) (quoting State v.

Eason, 336 N.C. 730, 745, 445 S.E.2d 917, 926 (1994)). However, “the trial court’s

determination of whether an interrogation is conducted while a person is in custody

involves reaching a conclusion of law, which is fully reviewable on appeal.” State v.

Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001) (citation omitted). “The

trial court’s conclusions of law must be legally correct, reflecting a correct application

of applicable legal principles to the facts found.” Id. (citations and quotation marks

omitted).

      We must first note that Defendant failed to object to the admission of the

videotaped interview into evidence at trial. “[O]ur Supreme Court has held that a

trial court’s evidentiary ruling on a pretrial motion to suppress is not sufficient to

preserve the issue of admissibility for appeal unless a defendant renews the objection

during trial.” State v. Hargett, ___ N.C. App. ___, ___, 772 S.E.2d 115, 120 (2015)

(citations and quotation marks omitted) (emphasis in original). “Unpreserved error

in criminal cases . . . is reviewed only for plain error.” State v. Lawrence, 365 N.C.

506, 512, 723 S.E.2d 326, 330 (2012) (citing N.C. R. App. P. 10(a)(4); State v. Black,



                                          -6-
                                  STATE V. PARLIER

                                  Opinion of the Court



308 N.C. 736, 739-41, 303 S.E.2d 804, 805-07 (1983)). Plain error is to be “applied

cautiously and only in the exceptional case where, after reviewing the entire record,

it can be said the claimed error is a fundamental error, something so basic, so

prejudicial, so lacking in its elements that justice cannot have been done, or where

the error is grave error which amounts to a denial of a fundamental right of the

accused.” State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983) (citation,

quotation marks, and brackets omitted) (emphasis in original). Defendant bears this

heavier burden of showing that the error rises to the level of plain error. Lawrence,

365 N.C. at 516, 723 S.E.2d at 333.

      In now turning to the alleged error, we begin with the Fifth Amendment to the

United States Constitution, which provides that “[n]o person . . . shall be compelled

in any criminal case to be a witness against himself[.]” U.S. Const. amend. V. In

Miranda v. Arizona, 384 U.S. 436 (1966), “the United States Supreme Court

determined that the prohibition against self-incrimination requires that prior to a

custodial interrogation, the alleged defendant must be advised that he has the right

to remain silent and the right to the presence of an attorney.” State v. Warren, 348

N.C. 80, 97, 499 S.E.2d 431, 440 (1998) (citing Miranda, 384 U.S. at 479). However,

“[t]he rule in Miranda applies only when a defendant is subjected to custodial

interrogation.” State v. Hipps, 348 N.C. 377, 396, 501 S.E.2d 625, 637 (1998) (citation

omitted).



                                         -7-
                                 STATE V. PARLIER

                                 Opinion of the Court



            In determining whether a suspect is in custody, an
            appellate court must examine all the circumstances
            surrounding the interrogation; but the definitive inquiry is
            whether there was a formal arrest or a restraint on
            freedom of movement of the degree associated with a
            formal arrest. This is an objective test, based upon a
            reasonable person standard, and is to be applied on a case-
            by-case basis considering all the facts and circumstances.

State v. Rooks, 196 N.C. App. 147, 150, 674 S.E.2d 738, 740-41 (2009) (citations,

quotation marks, and brackets omitted).

      Any interview of a suspect by a police officer has been recognized by the United

States Supreme Court to have coercive aspects to it. Oregon v. Mathiason, 429 U.S.

492, 495 (1977). However, the United States Supreme Court has also recognized that

Miranda warnings are not required “simply because the questioning takes place in

the station house, or because the questioned person is one whom the police suspect.”

Id. at 495. Our inquiry on appellate review is whether there were indicia of formal

arrest such that the questioning becomes custodial interrogation. Buchanan, 353

N.C. at 339-40, 543 S.E.2d at 827-28.

      In the case sub judice, the uncontroverted facts found by the trial court during

the suppression motion hearing were that

            [t]he defendant called Detective Hartley. She told him she
            would like to have him come in. He said he would come
            that same day. And in fact, he did report to the Caldwell
            County Sheriff’s [Department]. He was not told upon his
            arrival that he was under arrest or in custody, but he was
            not told that he was free to leave. He indicated that he was
            feeling sick to his stomach, but he voluntarily walked into
            the interview room, and he talked with Detective Hartley

                                        -8-
                                  STATE V. PARLIER

                                  Opinion of the Court



             for approximately 42 minutes. He answered her questions.
             He never requested an attorney. He did not ask if he was
             free to leave. He didn’t ask if he was under arrest. He did
             not request water or use of a restroom. He was not
             handcuffed or shackled.

Looking at the circumstances surrounding Defendant’s videotaped interview, there

was neither a formal arrest nor a restraint on freedom of movement of the degree

associated with a formal arrest. Here, Defendant contacted Detective Hartley and

voluntarily traveled to the Caldwell County Sheriff’s Department. Detective Hartley

invited Defendant to speak with her and he followed her to the interview room.

Defendant was not handcuffed or restrained in any way, and the interview room door

and hallway doors were not locked. Defendant neither asked to leave, nor expressed

any reservations about speaking with Detective Hartley. Furthermore, a reasonable

person in the Defendant’s position would not have understood this to be custodial

interrogation because there were no indicia of a formal arrest.

      In State v. Jones, 153 N.C. App. 358, 570 S.E.2d 128 (2002), “this Court

affirmed the trial court’s determination that defendant was not in custody where the

defendant voluntarily accompanied police officers to the police department for an

interview, was not handcuffed, was told he was not under arrest, was offered the use

of the bathroom, no threats or promises were made, and defendant was left

unattended while the interviewing officers took a break.” Rooks, 196 N.C. App. at

150-51, 674 S.E.2d at 741 (citing Jones, 153 N.C. App. at 365-66, 570 S.E.2d at 134).

While some of the factors noted in Jones were not present in this case, such as the

                                         -9-
                                   STATE V. PARLIER

                                   Opinion of the Court



offer to use the bathroom and informing the defendant that he was not under arrest,

these are not sufficient to convert Defendant’s questioning into custodial

interrogation when reviewing all of the circumstances present in this case, especially

when reviewing this contention of error for plain error. Therefore, the trial court did

not err in its denial of Defendant’s suppression motion because the videotaped

interview of Defendant was a voluntary statement, not the result of custodial

interrogation to which Miranda would apply. This contention of error is overruled.

   B. Rule 412: Relevance of Past Sexual Conduct of Complainant

      Defendant contends in his second and final assignment of error that the trial

court erred by denying his request to question Cindy about her prior general sexual

history. Defendant argues that because Cindy’s medical injuries corroborated her

accusations against Defendant, her sexual history provided an alternative

explanation for the medical evidence and was beyond the protections of North

Carolina’s Rape Shield Law. We disagree.

      “While a defendant clearly is entitled to cross-examine an adverse witness, the

scope of that cross-examination lies within the ‘sound discretion of the trial court, and

its rulings thereon will not be disturbed absent a showing of abuse of discretion.’ ”

State v. Dorton, 172 N.C. App. 759, 766, 617 S.E.2d 97, 102 (2005) (quoting State v.

Herring, 322 N.C. 733, 743-44, 370 S.E.2d 363, 370 (1988)). “When cross-examination

involves the sexual behavior of the complainant, our Rape Shield Statute further



                                          - 10 -
                                  STATE V. PARLIER

                                  Opinion of the Court



limits the scope of cross-examination by declaring such examination to be irrelevant

to any issue in the prosecution except in four very narrow situations.” Id. (citations

and internal quotation marks omitted).

      This state’s Rape Shield Statute is embodied in North Carolina Rules of

Evidence, Rule 412(b), which provides:

             (b) Notwithstanding any other provision of law, the sexual
                 behavior of the complainant is irrelevant to any issue
                 in the prosecution unless such behavior:

                 (1) Was between the complainant and the defendant;
                     or

                 (2) Is evidence of specific instances of sexual behavior
                     offered for the purpose of showing that the act or
                     acts charged were not committed by the defendant;
                     or

                 (3) Is evidence of a pattern of sexual behavior so
                     distinctive and so closely resembling the
                     defendant's version of the alleged encounter with
                     the complainant as to tend to prove that such
                     complainant consented to the act or acts charged
                     or behaved in such a manner as to lead the
                     defendant reasonably to believe that the
                     complainant consented; or

                 (4) Is evidence of sexual behavior offered as the basis
                     of expert psychological or psychiatric opinion that
                     the complainant fantasized or invented the act or
                     acts charged.

Without a determination by the court that the sexual behavior is relevant under Rule

412(b), no such evidence may be introduced in any trial of a charge of rape or a sex



                                         - 11 -
                                        STATE V. PARLIER

                                        Opinion of the Court



offense. N.C. R. Evid. 412(d).2 Before the defense can make such an offer of proof to

allow the trial court to make this determination, as the proponent of the evidence,

the Defendant

               shall first apply to the court for a determination of the
               relevance of the sexual behavior to which it relates. The
               proponent of such evidence may make application either
               prior to trial pursuant to G.S. 15A–952, or during the trial
               at the time when the proponent desires to introduce such
               evidence. When application is made, the court shall
               conduct an in camera hearing, which shall be transcribed,
               to consider the proponent's offer of proof and the argument
               of counsel, including any counsel for the complainant, to
               determine the extent to which such behavior is relevant. In
               the hearing, the proponent of the evidence shall establish
               the basis of admissibility of such evidence.

State v. Mason, 315 N.C. 724, 728-29, 340 S.E.2d 430, 433 (1986) (citing N.C. R. Evid.

412). Here, Defendant made no application to the court for a determination of the

relevance of the sexual behavior about which Defendant wished to question Cindy.

Consequently, the trial court did not conduct an in camera hearing on the issue.




       2  This Court has also held that “there may be circumstances where evidence which touches on
the sexual behavior of the complainant may be admissible even though it does not fall within one of
the categories in the Rape Shield Statute.” State v. Martin, ___ N.C. App. ___, ___, 774 S.E.2d 330,
335 (2015). For example, in Martin, we ruled that the trial court had erred in refusing to admit
evidence that the defendant, a football coach convicted of sexually assaulting a minor, had caught the
minor engaging in sexual acts in a locker room even though the evidence did not fall within one of the
four exceptions contained in the Rape Shield Law. Our holding was based on the fact that his defense
to the charges against him “was that he did not engage in any sexual behavior with [the minor] but
that [she] fabricated the story to hide the fact that defendant caught her performing oral sex on the
football players in the locker room.” Id. at ___, 774 S.E.2d at 336. However, in the present case
Defendant has not presented evidence that would trigger the rule discussed in Martin.

                                               - 12 -
                                  STATE V. PARLIER

                                  Opinion of the Court



Thus, Defendant failed to establish the admissibility of evidence of the complainant’s

past sexual behavior.

      Our Supreme Court has held that:

             [i]n order for a party to preserve for appellate review the
             exclusion of evidence, the significance of the excluded
             evidence must be made to appear in the record and a
             specific offer of proof is required unless the significance of
             the evidence is obvious from the record. We also held that
             the essential content or substance of the witness’ testimony
             must be shown before we can ascertain whether prejudicial
             error occurred.

State v. Raines, 362 N.C. 1, 20, 653 S.E.2d 126, 138 (2007) (citations and quotation

marks omitted). “In the absence of an adequate offer of proof, we can only speculate

as to what the witness’ answer would have been.” State v. Barton, 335 N.C. 741, 749,

441 S.E.2d 306, 310-11 (1994) (citation, quotation marks, and brackets omitted). “It

is well established that an exception to the exclusion of evidence cannot be sustained

where the record fails to show what the witness’ testimony would have been had he

been permitted to testify.” State v. Johnson, 340 N.C. 32, 49, 455 S.E.2d 644, 653

(1995) (citation and quotation marks omitted).

      Because Defendant did not make an offer of proof to show what Cindy’s

response to questions about her past sexual behavior would have been, he has failed

to preserve this issue for appellate review. Any attempt by this Court to presume the

substance or prejudicial effect of the excluded evidence would be speculation. This

assignment of error is therefore overruled.


                                         - 13 -
                                   STATE V. PARLIER

                                   Opinion of the Court



                                      Conclusion

      Having considered and rejected all of Defendant’s assignments of error, and

after a thorough and careful review of the record, transcripts, and briefs, we conclude

that Defendant received a fair trial, free from error.

      NO ERROR.

      Chief Judge MCGEE and Judge DAVIS concur.




                                          - 14 -